Per Curiam.
We conclude that, upon the transfer by section 246 of the Election Law of the power to contract for voting machines from the board of elections to the Secretary of State, the restrictions in the letting of the contract upon the municipal authorities imposed by' section 419 of the Greater New York Charter (Laws of 1901, chap. 466, as amd. by Laws of 1922, chap. 661) were not applicable, and hence the contract cannot be held illegal. The proof does not make out any fraud in the letting of the contract by the Secretary of State, and hence the taxpayer has no cause for an injunction order to restrain its completion.
The order appealed from should, therefore, be reversed and the motion for an injunction denied.
Present — Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ.
Order reversed and motion denied.